Citation Nr: 1546012	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to repayment of severance pay.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from May 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2015, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.


FINDING OF FACT

At the June 2015 hearing and in correspondence received by VA in June 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to repayment of severance pay.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to repayment of severance pay.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, signed correspondence from the Veteran received by VA in June 2015 expressed that the Veteran was withdrawing his claim for "severance pay."  Additional testimony from the Veteran at the June 2015 Board hearing confirmed this decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to repayment of severance pay.


ORDER

The appeal to establish entitlement to repayment of severance pay is dismissed.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


